               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Mr. James Muhammad,                  )     C/A No.: 1:18-123-MGL-SVH
                                      )
                   Plaintiff,         )
                                      )
                                      )
       vs.                            )
                                      )
 Aiken Public Safety; Aiken           )        ORDER AND NOTICE
 Sheriff’s Department; Sheriff Mike   )
 Hunt; ACDC; Aiken County             )
 Hospital; Deputy Auper; Officer      )
                                      )
 Wise & his boss; Aiken Regional
                                      )
 Hospital; Dr. Marion Clarke &        )
 Staffs; and Aurora Pavilion          )
 Behavioral Health,                   )
                                      )
                   Defendants.        )
                                      )
                                      )

      Mr. James Muhammad (“Plaintiff”), proceeding pro se and in forma

pauperis, filed an amended complaint against Aiken Public Safety, Aiken

Sheriff’s Department, Sheriff Mike Hunt, the Aiken County Detention Center

(“ACDC”), Aiken County Hospital, Deputy Auper, Officer Wise and his boss,

Aiken Regional Hospital, Dr. Marion Clarke and staff, and Aurora Pavilion

Behavioral Hospital (collectively “Defendants”), alleging a violation of his

constitutional rights. [ECF No. 39]. Pursuant to the provisions of 28 U.S.C. §

636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(e) (D.S.C.), the undersigned is
authorized to review such complaints for relief and submit findings and

recommendations to the district judge.

I.   Procedural Background

     Plaintiff filed his initial complaint on January 11, 2018, against Aiken

County, State of South Carolina, Social Security, Department of Mental

Health, The Palmetto State, Doctor C.L., Aiken Public Safety, and Aiken

Detention Center. [ECF No. 1]. On March 16, 2018, the undersigned filed a

report   and   recommendation    recommending     Plaintiff’s   complaint   be

summarily dismissed. [ECF No. 16]. The undersigned’s recommendation was

based on Plaintiff’s failure to plead sufficient allegations to state a claim

upon which relief could be granted. Id. On July 20, 23, and 30, 2018, and

October 2, 2018, Plaintiff filed motions to amend or correct his complaint.

[ECF Nos. 24, 25, 27, and 30]. On October 9, 2018, the Honorable Mary

Geiger Lewis, United States District Judge, granted Plaintiff’s motions to

amend, vacated the March 16, 2018 report and recommendation, and

remanded the case to the undersigned for further consideration of Plaintiff’s

claims. [ECF No. 31].

     On October 9, 2018, the undersigned entered an order directing

Plaintiff to file an amended complaint by October 31, 2018. [ECF No. 33].

Plaintiff filed an amended complaint on October 24, 2018. [ECF No. 39].




                                     2
II.    Factual Background

       In the statement of claim section of his amended complaint, Plaintiff

alleges:

       My claims are that I have been racially profiled repeatedly since
       7-14-95 and I just got profiled by Officer Wise and his boss of
       Aiken Public Safety and by Aiken Sheriff’s and Aiken Regional
       Hospital and Aurora Pavilion

[ECF No. 39 at 5]. Plaintiff seeks monetary damages. Id.

III.   Discussion

       A.   Standard of Review

       Plaintiff filed his amended complaint pursuant to 28 U.S.C. § 1915,

which permits an indigent litigant to commence an action in federal court

without prepaying the administrative costs of proceeding with the lawsuit. To

protect against possible abuses of this privilege, the statute allows a district

court to dismiss a case upon a finding that the action fails to state a claim on

which relief may be granted or is frivolous or malicious.         28 U.S.C. §

1915(e)(2)(B)(i), (ii). A finding of frivolity can be made where the complaint

lacks an arguable basis either in law or in fact. Denton v. Hernandez, 504

U.S. 25, 31 (1992). A claim based on a meritless legal theory may be

dismissed sua sponte under 28 U.S.C. § 1915(e)(2)(B). See Neitzke v.

Williams, 490 U.S. 319, 327 (1989).




                                      3
      Pro se complaints are held to a less stringent standard than those

drafted by attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). A

federal court is charged with liberally construing a complaint filed by a pro se

litigant to allow the development of a potentially meritorious case. Erickson

v. Pardus, 551 U.S. 89, 94 (2007). In evaluating a pro se complaint, the

plaintiff’s allegations are assumed to be true. Fine v. City of N.Y., 529 F.2d

70, 74 (2d Cir. 1975). The mandated liberal construction afforded to pro se

pleadings means that if the court can reasonably read the pleadings to state a

valid claim on which the plaintiff could prevail, it should do so. Nevertheless,

the requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990).

      B.    Analysis

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

Although the court must liberally construe a pro se complaint, the United

States Supreme Court has made it clear that a plaintiff must do more than

make conclusory statements to state a claim. See Ashcroft v. Iqbal, 556 U.S.

662, 677‒78 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Rather, the complaint must contain sufficient factual matter, accepted as

                                        4
true, to state a claim that is plausible on its face, and the reviewing court

need only accept as true the complaint’s factual allegations, not its legal

conclusions. Iqbal, 556 U.S. at 678‒79.

      To the extent Plaintiff seeks to bring a 42 U.S.C. § 1983 claim against

Defendants for racial discrimination, this claim is subject to summary

dismissal. Plaintiff’s conclusory allegations that Defendants racially profiled

him are insufficient to support his bare allegations of discrimination. See

Chapman v. Reynolds, 378 F. Supp. 1137, 1140 (W.D. Va. 1974) (noting a

merely conclusory allegation of discrimination, without facts supporting the

assertion that an officer’s conduct was motivated by the litigant’s race, is

insufficient to state an actionable § 1983 claim).

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by November 16, 2018, along with any appropriate

service documents. Plaintiff is reminded that an amended complaint replaces

the original complaint and should be complete in itself. See Young v. City of

Mount Ranier, 238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an

amended pleading ordinarily supersedes the original and renders it of no

legal effect.”) (citation and internal quotation marks omitted). If Plaintiff files

an amended complaint, the undersigned will conduct screening of the

amended complaint pursuant to 28 U.S.C. § 1915A. If Plaintiff fails to file an

                                        5
amended complaint or fails to cure the deficiencies identified above, the

undersigned will recommend to the district court that the claims be

dismissed without leave for further amendment.

     IT IS SO ORDERED.



November 2, 2018                       Shiva V. Hodges
Columbia, South Carolina               United States Magistrate Judge




                                   6
